Title: To Thomas Jefferson from Sarsfield, [before 23 January 1788]
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas



[Before 23 Jan. 1788]

J’ay instruit hier, Monsieur, Mr. Adams du depart de ses livres Et Je lui ai dit a qui Il devoit s’adresser a Londres pour les avoir a leur arrivée; Mais Je n’ay pu lui en mander les Prix parce que Je n’en avois pas encore la notte; Je la Joins icy.
Je rencontrai hier un jeune homme que J’ay vu a Londres Chez M. Adams, Je Scay qu’il Se nomme Skippen mais a cela pres, Je Ne Scay aucun detail sur ce qui le touche. Si Vous voulez avoir la bonté de M’en donner quelqu’un, Je vous En aurai beaucoup d’obligation.
J’ay lhonneur d’Etre avec un tres Sincere attachement, Monsieur Votre tres humble et tres obeissant Serviteur,

Sarsfield

